DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1. Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,241,631 in view of Karan (US 2012/0245447). 
Claim 1 of U.S. Patent No. 9,241,631 essentially recites An apparatus, comprising (“A system for monitoring glucose concentration, the system comprising: a device configured to operatively connect with the continuous glucose sensor”): 
at least one memory including executable instructions; and at least one processor in data communication with the memory and configured to execute the instructions to cause the apparatus to (“the device comprising at least one processor configured to process the data stream from the continuous glucose sensor to generate real-time measured glucose concentration values and store the measure glucose concentration values in memory”): 
operate in a blind mode, wherein in the blind mode: the apparatus is configured to: receive first analyte sensor data indicative of first measured analyte concentration levels in a host from a sensor device, and forward the first analyte sensor data to an analyte processing system (“a network server configured to generate a computer-displayable performance report that includes a graphical representation of measured glucose concentration values over time”), access to the first analyte sensor data is inhibited at the apparatus, and the analyte processing system is configured to access the first analyte sensor data (“wherein the device is configured for toggling between an unblinded mode allowing for display of real-time glucose concentration values associated with the continuous glucose sensor on the user interface and a blinded mode preventing display of real-time glucose concentration values associated with the continuous glucose sensor on the user interface”) , 
receive an unblind command (“wherein the device is configured for toggling between an unblinded mode allowing for display of real-time glucose concentration values associated with the continuous glucose sensor on the user interface and a blinded mode preventing display of real-time glucose concentration values associated with the continuous glucose sensor on the user interface”. Toggling to an unblinded mode inherently involves receiving an unblind command).

Claim 1 of U.S. Patent No. 9,241,631 fails to recite that the unblind command is received from the analyte processing system.
In the same field of endeavor, Karan teaches that an apparatus (see [0118]: “Embodiments include portable handheld display devices, as separate devices and spaced apart from an on body electronics assembly, that collects information from the assemblies and provide sensor derived analyte readings to users. Such devices may also be referred to as meters, readers, monitors, receivers, human interface devices, companions, or the like”. And see [0131]: “Referring back to the FIG. 1, analyte monitoring system 100 includes display device 1120 which includes a display 1122 to output information to the user”. And see [0147]: “the display device (also referred to herein as "analyte monitoring device" or simply "device") is configured to receive a signal from a remote sensor using radio-frequency identification (RFID) technology”. The Examiner interprets the display device 1120, also referred to as “analyte monitoring device", “meter” and “reader” as an apparatus), comprising: at least one memory including executable instructions; and at least one processor in data communication with the memory and configured to execute the instructions to cause the apparatus to:
receive an unblind command from the analyte processing system (see [0730]: “the methods include receiving an indication to operate in a non-masked mode; performing scans of an analyte sensor; and displaying sensor readings on a display of the analyte monitoring device”. And see [0186]: “the analyte monitoring device may be configured to wirelessly communicate via the wireless communication unit with a server device ….With such an arrangement, the user can control the meter indirectly by interacting with the user interface(s) of the server device, which in turn interacts with the meter across a wireless link”. And see [0151]: “The term "remote device" is used herein to represent any device that is external to the analyte monitoring device. The remote device may require software to fully communicate with the analyte monitoring device, manage data from the analyte monitoring device, modify settings on the analyte monitoring device, or otherwise operate with analyte monitoring device. This auto-assisting user interface software is referred to herein as "remote device software" or "RD software" or "Auto-Assist software" to distinguish it from the user interface software running on the analyte monitoring device”. And see [0167]: “the Auto-Assist software provides a meter mode to provide access to settings and functions that are used to setup and control the analyte monitoring device”. And see [0284]: “FIG. 10C illustrates an example Results--Masked screen 398, according to one embodiment. When a scan is performed while the device is set for the Masked Mode, a Results--Masked screen 398 is displayed and indicates to the user that the reading was successful. Screen 398 does not provide the resulting reading to the user”. And see [0577]: “The Professional Options screen also enables the Masked Mode setup to be viewed and set on the remote device. The setup screen provided functions similar to the Masked Mode setup discussed earlier, except that the setup takes place via the RD software application”. And see [0578]: “FIG. 47 illustrates a Masked Mode setup screen 5090, according to one embodiment. As shown, Masked Mode setup screen 5090 provides a section 5092 in which the user can activate the Masked Mode and set reminders to check glucose at preset intervals”. And see [0138] and Fig. 1: “Display device 1120 may in turn be connected to a remote terminal 1170 such as a personal computer and functions as a data conduit to transfer the stored analyte level information from the on body electronics 1110 to remote terminal 1170”. And see [0139] and Fig. 1: “Remote terminal 1170 may include a personal computer, a server terminal a laptop computer or other suitable data processing devices including software for data management and analysis and communication with the components in the analyte monitoring system 1100”. The Examiner interprets remote terminal 1170 as the analyte processing system. The Examiner further interprets turning off the Masked Mode of the meter/ the analyte monitoring device 1120 via the Auto-Assist software running on the remote device/terminal 1170 as shown in Fig. 47 as cause the apparatus to: receive an unblind command from the analyte processing system).
It would have been obvious to one of ordinary skill in the art to improve the apparatus recited by Claim 1 of U.S. Patent No. 9,241,631 by letting the unblind command be received from the analyte processing system, as taught by Karan. It would have been obvious because Karan teaches that doing so provides access to settings and functions that are used to setup and control the analyte monitoring device (the data receiver) via the Auto-Assist software running on the remote device/terminal 1170 (the analyte processing system) (see Karan [0167]: “the Auto-Assist software provides a meter mode to provide access to settings and functions that are used to setup and control the analyte monitoring device”).
Similarly, the following claims are rejected on the ground of nonstatutory double patenting as being unpatentable over the following corresponding claims of U.S. Patent No. 9,241,631.
Claims of the Instant Application
Claims of U.S. Patent No. 9,241,631
Claims of the Instant Application
Claims of U.S. Patent No. 9,241,631
19
17
27
1

2. Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 8 of U.S. Patent No. 9,736,210. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 19 is generic to all that is recited in claims 7 and 8 of U.S. Patent No. 9,736,210. That is, claims 7 and 8 of U.S. Patent No. 9,736,210 falls entirely within the scope of claim 19 or, in other words, claim 19 is anticipated by claims 7 and 8 of U.S. Patent No. 9,736,210.
Specifically, regarding claim 19 of the instant application, claims 7 and 8 of U.S. Patent No. 9,736,210 recite A method comprising (see claim 1: “A method comprising:”): 
operating, at a data receiver device, in a blind mode (see claim 1: “when a command is received to place in a blind mode one or more of an interface and a sensor system configured to measure the analyte concentration level in the host”), wherein in the blind mode: the data receiver device is configured to:
receive first analyte sensor data indicative of first measured analyte concentration levels in a host from a sensor device, and forward the first analyte sensor data to an analyte processing system, access to the first analyte sensor data is inhibited at the data receiver device (see claim 1: “inhibiting access to analyte sensor data indicative of measured analyte concentration levels in a host, when a command is received to place in a blind mode one or more of an interface and a sensor system configured to measure the analyte concentration level in the host; forwarding the analyte sensor data to an analyte processing system”), and 
the analyte processing system is configured to access the first analyte sensor data (see claim 1: “forwarding the analyte sensor data to an analyte processing system; and deriving analyte concentration values using the analyte sensor data”);
receiving, at the data receiver device, an unblind command from the analyte processing system (see claim 7: “wherein the registering further comprises one or more of clearing data from persistent memory of the sensor system, setting a clock of the sensor system or placing the sensor system in the blind or an unblind mode”); 
in response to the receiving, allowing, at the data receiver device, access to a second analyte sensor data indicative of second measured analyte concentration levels in the host, wherein the second analyte sensor data is also received from the sensor device by the data receiver device; and displaying, at the data receiver device, information indicative of the second analyte sensor data (see claim 1: “wherein the inhibiting access to the analyte sensor data prevents one or more of the interface and the sensor system from displaying a numerical representation of the analyte concentration values derived using the analyte sensor data stored in memory therein”. And see claim 8: “wherein the inhibiting access to the analyte sensor data is not performed when the sensor is in the unblind mode”).

Similarly, the following claims are rejected on the ground of nonstatutory double patenting as being unpatentable over the following corresponding claims of U.S. Patent No. 9,736,210.
Claims of the Instant Application
Claims of U.S. Patent No. 9,736,210
Claims of the Instant Application
Claims of U.S. Patent No. 9,736,210
19
7 and 8
27
16 and 17
22
3
30
12
24
1
32
10
26
1
34
10



3. Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,009,407. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 19 is generic to all that is recited in claim 6 of U.S. Patent No. 10,009,407. That is, claim 6 of U.S. Patent No. 10,009,407 falls entirely within the scope of claim 19 or, in other words, claim 19 is anticipated by claim 6 of U.S. Patent No. 10,009,407.

Specifically, regarding claim 19 of the instant application, claim 6 of U.S. Patent No. 10,009,407 recite A method comprising (see claim 1: “A method comprising:”): 
operating, at a data receiver device, in a blind mode (see claim 1: “when a command is received to place in a blind mode one or more devices including a sensor device configured to measure the analyte concentration levels in the host and the data receiver device configured to receive data from the sensor device”), wherein in the blind mode: the data receiver device is configured to:
receive first analyte sensor data indicative of first measured analyte concentration levels in a host from a sensor device, and forward the first analyte sensor data to an analyte processing system, access to the first analyte sensor data is inhibited at the data receiver device (see claim 1: “inhibiting access at a data receiver device to analyte sensor data indicative of measured analyte concentration levels in a host, when a command is received to place in a blind mode one or more devices including a sensor device configured to measure the analyte concentration levels in the host and the data receiver device configured to receive data from the sensor device; forwarding the analyte sensor data to an analyte processing system”), and 
the analyte processing system is configured to access the first analyte sensor data (see claim 1: “accessing the forwarded analyte sensor data from the analyte processing system by an authorized user”);
receiving, at the data receiver device, an unblind command from the analyte processing system (see claim 6: “configuring the data receiver device or the sensor device for unblinded operation upon determining that the unblinded command has been received”); 
in response to the receiving, allowing, at the data receiver device, access to a second analyte sensor data indicative of second measured analyte concentration levels in the host, wherein the second analyte sensor data is also received from the sensor device by the data receiver device; and displaying, at the data receiver device, information indicative of the second analyte sensor data (see claim 1: “inhibiting access at a data receiver device to analyte sensor data indicative of measured analyte concentration levels in a host, when a command is received to place in a blind mode one or more devices including a sensor device configured to measure the analyte concentration levels in the host and the data receiver device configured to receive data from the sensor device;…wherein the inhibiting access to the analyte sensor data prevents the sensor device and the data receiver device from displaying the analyte sensor data stored in memory therein, and wherein the accessing includes at least displaying the numerical representation of the forwarded analyte sensor data to the authorized user”. And see claim 6: “configuring the data receiver device or the sensor device for unblinded operation upon determining that the unblinded command has been received”).

Similarly, the following claims are rejected on the ground of nonstatutory double patenting as being unpatentable over the following corresponding claims of U.S. Patent No. 10,009,407.
Claims of the Instant Application
Claims of U.S. Patent No. 10,009,407
Claims of the Instant Application
Claims of U.S. Patent No. 10,009,407
19
6
27
13
21
7
29
14
22
3
30
10
23
1
31
8
24
1
32
8
25
6
33
13
26
1
34
8


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 19-22, 24-30, and 32-38 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Karan (US 2012/0245447).

Regarding claims 19, 27 and 35, Karan teaches A method comprising: 
operating, at a data receiver device (see [0118]: “Embodiments include portable handheld display devices, as separate devices and spaced apart from an on body electronics assembly, that collects information from the assemblies and provide sensor derived analyte readings to users. Such devices may also be referred to as meters, readers, monitors, receivers, human interface devices, companions, or the like”. And see [0131]: “Referring back to the FIG. 1, analyte monitoring system 100 includes display device 1120 which includes a display 1122 to output information to the user”. And see [0147]: “the display device (also referred to herein as "analyte monitoring device" or simply "device") is configured to receive a signal from a remote sensor using radio-frequency identification (RFID) technology”. The Examiner interprets the display device 1120, also referred to as “analyte monitoring device", “receiver”, “reader”, and “meter” as a data receiver device), in a blind mode (see [0729]: “methods of operating an analyte monitoring device are provided that include receiving an indication to operate in a masked mode; performing scans of an analyte sensor; and storing sensor readings obtained from the scans without displaying the sensor readings on a display of the analyte monitoring device”), wherein in the blind mode: 
the data receiver device is configured to: 
receive first analyte sensor data indicative of first measured analyte concentration levels in a host from a sensor device (see [0729]: “methods of operating an analyte monitoring device are provided that include receiving an indication to operate in a masked mode; performing scans of an analyte sensor; and storing sensor readings obtained from the scans”. And see [0137] and Fig. 1: “After the positioning of on body electronics 1110 on the skin surface and analyte sensor 1101 in vivo to establish fluid contact with ISF (or other appropriate body fluid), on body electronics 1110 in certain embodiments is configured to wirelessly communicate analyte related data (such as, for example, data corresponding to monitored analyte level and/or monitored temperature data, and/or stored historical analyte related data) when on body electronics 1110 receives a command or request signal from display device 120. In certain embodiments, on body electronics 1110 may be configured to at least periodically broadcast real time data associated with monitored analyte level which is received by display device 1120 when display device 1120 is within communication range of the data broadcast from on body electronics 1110”. The Examiner interprets analyte sensor 1101 and on body electronics 1110 as a sensor device), and forward the first analyte sensor data to an analyte processing system (see [0138] and Fig. 1: “Display device 1120 may in turn be connected to a remote terminal 1170 such as a personal computer and functions as a data conduit to transfer the stored analyte level information from the on body electronics 1110 to remote terminal 1170”. And see [0139] and Fig. 1: “Remote terminal 1170 may include a personal computer, a server terminal a laptop computer or other suitable data processing devices including software for data management and analysis and communication with the components in the analyte monitoring system 1100”. The Examiner interprets remote terminal 1170 as an analyte processing system),
access to the first analyte sensor data is inhibited at the data receiver device (see [0246]: “the device may include a masked mode that enables the user to take readings of a paired sensor, but does not display the resulting readings to the user”. And see [0284]: “FIG. 10C illustrates an example Results--Masked screen 398, according to one embodiment. When a scan is performed while the device is set for the Masked Mode, a Results--Masked screen 398 is displayed and indicates to the user that the reading was successful. Screen 398 does not provide the resulting reading to the user”), and 
the analyte processing system is configured to access the first analyte sensor data (see [0284]: “FIG. 10C illustrates an example Results--Masked screen 398, according to one embodiment. When a scan is performed while the device is set for the Masked Mode, a Results--Masked screen 398 is displayed and indicates to the user that the reading was successful. Screen 398 does not provide the resulting reading to the user. The resulting reading is stored along with resulting readings from other scans in the device. These stored readings can later be accessed by a physician or other health care professional at a later time. For example, the physician or HCP may download the data during the next patient visit (e.g., via a wired or wireless connection between the reader and the physician's or HCP's computer); or the data may be transferred via the internet from the reader (or patient's PC) to the physician's or HCP's computer or server; etc.”); 
receiving, at the data receiver device, an unblind command from the analyte processing system (see [0730]: “the methods include receiving an indication to operate in a non-masked mode; performing scans of an analyte sensor; and displaying sensor readings on a display of the analyte monitoring device”. And see [0186]: “the analyte monitoring device may be configured to wirelessly communicate via the wireless communication unit with a server device ….With such an arrangement, the user can control the meter indirectly by interacting with the user interface(s) of the server device, which in turn interacts with the meter across a wireless link”. And see [0151]: “The term "remote device" is used herein to represent any device that is external to the analyte monitoring device. The remote device may require software to fully communicate with the analyte monitoring device, manage data from the analyte monitoring device, modify settings on the analyte monitoring device, or otherwise operate with analyte monitoring device. This auto-assisting user interface software is referred to herein as "remote device software" or "RD software" or "Auto-Assist software" to distinguish it from the user interface software running on the analyte monitoring device”. And see [0167]: “the Auto-Assist software provides a meter mode to provide access to settings and functions that are used to setup and control the analyte monitoring device”. And see [0284]: “FIG. 10C illustrates an example Results--Masked screen 398, according to one embodiment. When a scan is performed while the device is set for the Masked Mode, a Results--Masked screen 398 is displayed and indicates to the user that the reading was successful. Screen 398 does not provide the resulting reading to the user”. And see [0577]: “The Professional Options screen also enables the Masked Mode setup to be viewed and set on the remote device. The setup screen provided functions similar to the Masked Mode setup discussed earlier, except that the setup takes place via the RD software application”. And see [0578]: “FIG. 47 illustrates a Masked Mode setup screen 5090, according to one embodiment. As shown, Masked Mode setup screen 5090 provides a section 5092 in which the user can activate the Masked Mode and set reminders to check glucose at preset intervals”. And see [0138] and Fig. 1: “Display device 1120 may in turn be connected to a remote terminal 1170 such as a personal computer and functions as a data conduit to transfer the stored analyte level information from the on body electronics 1110 to remote terminal 1170”. And see [0139] and Fig. 1: “Remote terminal 1170 may include a personal computer, a server terminal a laptop computer or other suitable data processing devices including software for data management and analysis and communication with the components in the analyte monitoring system 1100”. The Examiner interprets remote terminal 1170 as the analyte processing system. The Examiner further interprets turning off the Masked Mode of the meter/ the analyte monitoring device 1120 via the Auto-Assist software running on the remote device/terminal 1170 as shown in Fig. 47 as receiving, at the data receiver device, an unblind command from the analyte processing system); 
in response to the receiving, allowing, at the data receiver device, access to a second analyte sensor data indicative of second measured analyte concentration levels in the host, wherein the second analyte sensor data is also received from the sensor device by the data receiver device (see [0190] and Fig. 3: “The analyte monitoring device 1501 processes the signals from the on-skin sensor control unit 1610 to determine the concentration or level of analyte in the subcutaneous tissue and may display the current level of the analyte via display unit 1421”); and 
displaying, at the data receiver device, information indicative of the second analyte sensor data (see [0730]: “the methods include receiving an indication to operate in a non-masked mode; performing scans of an analyte sensor; and displaying sensor readings on a display of the analyte monitoring device”).

Regarding claims 20, 28 and 36, Karan further teaches wherein: the first analyte sensor data is different from the second analyte sensor data, and the second analyte sensor data is generated by the sensor device after the first analyte sensor data (see [0134] and FIG. 1: “Display 1122 may include but is not limited to graphical display 1138, for example, providing a graphical output of glucose values over a monitored time period (which may show important markers such as meals, exercise, sleep, heart rate, blood pressure, etc, numerical display 1132, for example, providing monitored glucose values (acquired or received in response to the request for the information), and trend or directional arrow display 1131 that indicates a rate of analyte change and/or a rate of the rate of analyte change, e.g., by moving locations on display 1122”).

Regarding claims 21, 29 and 37, Karan further teaches wherein in the blind mode, the data receiver device is configured to provide a notification to a user of the data receiver device to indicate that the data receiver device is in the blind mode (see [0284]: “FIG. 10C illustrates an example Results--Masked screen 398, according to one embodiment. When a scan is performed while the device is set for the Masked Mode, a Results--Masked screen 398 is displayed and indicates to the user that the reading was successful. Screen 398 does not provide the resulting reading to the user”. And see Fig. 10C reproduced below

    PNG
    media_image1.png
    431
    278
    media_image1.png
    Greyscale
).

Regarding claims 22, 30 and 38, Karan further teaches prior to operating in the blind mode, receiving, at the data receiver device, a blind command from the analyte processing system, wherein the operating in the blind mode is in response to receiving the blind command (see [0729]: “methods of operating an analyte monitoring device are provided that include receiving an indication to operate in a masked mode; performing scans of an analyte sensor; and storing sensor readings obtained from the scans without displaying the sensor readings on a display of the analyte monitoring device”. And see [0186]: “the analyte monitoring device may be configured to wirelessly communicate via the wireless communication unit with a server device ….With such an arrangement, the user can control the meter indirectly by interacting with the user interface(s) of the server device, which in turn interacts with the meter across a wireless link”. And see [0151]: “The term "remote device" is used herein to represent any device that is external to the analyte monitoring device. The remote device may require software to fully communicate with the analyte monitoring device, manage data from the analyte monitoring device, modify settings on the analyte monitoring device, or otherwise operate with analyte monitoring device. This auto-assisting user interface software is referred to herein as "remote device software" or "RD software" or "Auto-Assist software" to distinguish it from the user interface software running on the analyte monitoring device”. And see [0167]: “the Auto-Assist software provides a meter mode to provide access to settings and functions that are used to setup and control the analyte monitoring device”. And see [0284]: “FIG. 10C illustrates an example Results--Masked screen 398, according to one embodiment. When a scan is performed while the device is set for the Masked Mode, a Results--Masked screen 398 is displayed and indicates to the user that the reading was successful. Screen 398 does not provide the resulting reading to the user”. And see [0577]: “The Professional Options screen also enables the Masked Mode setup to be viewed and set on the remote device. The setup screen provided functions similar to the Masked Mode setup discussed earlier, except that the setup takes place via the RD software application”. And see [0578]: “FIG. 47 illustrates a Masked Mode setup screen 5090, according to one embodiment. As shown, Masked Mode setup screen 5090 provides a section 5092 in which the user can activate the Masked Mode and set reminders to check glucose at preset intervals”. And see [0138] and Fig. 1: “Display device 1120 may in turn be connected to a remote terminal 1170 such as a personal computer and functions as a data conduit to transfer the stored analyte level information from the on body electronics 1110 to remote terminal 1170”. And see [0139] and Fig. 1: “Remote terminal 1170 may include a personal computer, a server terminal a laptop computer or other suitable data processing devices including software for data management and analysis and communication with the components in the analyte monitoring system 1100”. The Examiner interprets remote terminal 1170 as the analyte processing system. The Examiner further interprets turning on the Masked Mode of the meter/ the analyte monitoring device 1120 via the Auto-Assist software running on the remote device/terminal 1170 as shown in Fig. 47 as receiving, at the data receiver device, a blind command from the analyte processing system).

Regarding claims 24 and 32, Karan further teaches wherein access to the first analyte sensor data being inhibited comprises the data receiver device being prevented from displaying the first analyte sensor data (see [0729]: “methods of operating an analyte monitoring device are provided that include receiving an indication to operate in a masked mode; performing scans of an analyte sensor; and storing sensor readings obtained from the scans without displaying the sensor readings on a display of the analyte monitoring device”).

Regarding claims 25 and 33, Karan further teaches configuring the data receiver device for unblinded operation upon receiving the unblind command (see [0730]: “the methods include receiving an indication to operate in a non-masked mode; performing scans of an analyte sensor; and displaying sensor readings on a display of the analyte monitoring device”).

Regarding claims 26 and 34, Karan further teaches wherein the analyte processing system being configured to access the first analyte sensor data comprises the analyte processing system being configured to derive a numerical representation of the first measured analyte concentration levels and display the numerical representation (see [0151]: “The term "remote device" is used herein to represent any device that is external to the analyte monitoring device. The remote device may require software to fully communicate with the analyte monitoring device, manage data from the analyte monitoring device, modify settings on the analyte monitoring device, or otherwise operate with analyte monitoring device. This auto-assisting user interface software is referred to herein as "remote device software" or "RD software" or "Auto-Assist software" to distinguish it from the user interface software running on the analyte monitoring device”. The Examiner interprets remote terminal/device 1170 as the analyte processing system. And see [0535]: “Additional information for the Auto Assist Software is provided in the following paragraphs and figures”. And see [0626]: “FIG. 57 illustrates an exemplary Snapshot report for a specific time frame (e.g., a two week period as shown), according to certain embodiments. The Snapshot report 5300 includes key metrics associated with the user's history over the two week period of time. For example, Snapshot report includes: section 5302 displaying metrics 5308 regarding the user's glucose, insulin, and carbohydrate intake are provided for the given two-week time period”. And see Fig. 57 reproduced below:

    PNG
    media_image2.png
    682
    930
    media_image2.png
    Greyscale
).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karan (US 2012/0245447), further in view of Hoss (US 2012/0157801).

Regarding claims 23 and 31, Karan fails to teach causing the sensor device to enter a sensor blind mode upon receiving the blind command.
In the same field of endeavor, Hoss teaches an analyte monitoring system comprising a sensor device (see [0031] and Figs. 2A, 3, 4: the adaptor 200 is a hardware component that can be physically and electrically coupled to a sensor, e.g., a self-powered sensor, and worn on-body, along with the sensor. Through the physical and electrical coupling of the adaptor 200 and the sensor, voltages that correspond to an analyte reading will be constantly read from the sensor, and then stored in a memory unit housed within the adaptor 200. As such, the adaptor 200 may be used to convert a discrete analyte sensor system, which may have limited memory capacity and no transmitter, into a clinical diagnostic tool such as a standard continuous glucose monitoring system (CGMS)”. And see [0037]: “adaptor 200 may be configured for "user-friendly" attachment with on-body sensor 110”. The Examiner interprets adaptor 200/300/402 coupled with on-body sensor 110 as a sensor device), a data receiver (see [0039] and Fig. 3: “near-field wireless protocols may be used to transfer data from the distal end of adaptor 300 to the receiver 140… the user can take analyte readings discretely by connecting the receiver 140 to the distal end of the adaptor 300”. The Examiner interprets the receiver 140 as a data receiver) and an analyte processing system (see [0042] and Fig. 4: “The analyte monitoring system 400 includes a sensor 401, an adaptor 402 connectable to the sensor 401, and a primary receiver unit 404 which is configured to communicate with the adaptor 402 via a communication link 403. The sensor 401 may be, for example, a self-powered analyte sensor. The adaptor 402 may be an adaptor such as described above (200 or 300), or any adaptor equivalent thereto. In certain embodiments, the primary receiver unit 404 may be further configured to transmit data to a data processing terminal 405 to evaluate or otherwise process or format data received by the primary receiver unit 404”. The Examiner interprets the data processing terminal 405 as an analyte processing system).
Hoss further teaches causing the sensor device to enter a sensor blind mode upon receiving the blind command (see [0036] and Fig. 2: “Using the adaptor 200 as a means of providing data storage and/or data transmission is also advantageous in that it provides more flexibility to the end-user. For example, the adaptor may be marketed as an accessory to a self-powered sensor. The sensor will provide the basic function of continuously sensing analyte levels, but customers may purchase an adaptor that would provide one ore more of the following functions: 1) blind data storage (i.e., data not visible to patient, but downloadable by a HCP) allowing the sensor to function as a blind clinical diagnostic tool; 2) transmission to an external data receiver; 3) data storage and simultaneous data transmission so that the sensor can function as a non-blind clinical diagnostic tool (continuous data is visible to patient and also stored in adaptor for later use by an HCP)”).
Both Karan and Hoss teach an analyte monitoring method using a sensor device, a data receiver device and an analyte processing system. Before the time of the invention, it would have been obvious to one of ordinary skill in the art to improve the analyte monitoring method of Karan by including the step of causing the sensor device to enter a sensor blind mode upon receiving the blind command taught by Hoss. It would have been obvious because Hoss teaches that doing so enables the sensor device (the adaptor) to provide “blind data storage (i.e., data not visible to patient, but downloadable by a HCP) allowing the sensor to function as a blind clinical diagnostic tool”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIMEI ZHU whose telephone number is (571)270-7990. The examiner can normally be reached 10am-6pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIMEI ZHU/Examiner, Art Unit 2495